Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Weight Scale with Centralized Lever Supported Receiving Tray”. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to because Claims 15 & 16 describe separate embodiments that are not depicted in the drawings.  The separate functions of  “wherein the lever assembly is further configured such that the collective lever force magnitude is a multiple of a weight force magnitude of the weight force” and “wherein the lever assembly is further configured such that the collective lever force magnitude is a fraction of a weight force magnitude of the weight force” are separate structural embodiments that are not depicted in the drawings.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “the force sensor is configured to define a fulcrum point along each of the plurality of levers”, which is unclear as to what the structural requirement the force sensor must meet to “define a fulcrum point”.  It seems the force sensor is centered on the levers fulcrum point to perform a force measurement.

Claim 9 recites the feature “the vertical lever alignment axis” which is not previously cited in base Claim 1.  Either the feature should be introduced in Claims 1 or 9 or the dependency of Claim 9 should be changed to Claim 7 where the feature “the vertical lever alignment axis” is defined.

Claim 9 recites the limitation “the force sensor is constrained against movement in the vertical direction”, which is unclear as Claim 1 cites “the force sensor is configured to define a fulcrum point along each of the plurality of levers”, which means a vertical pressing on the force sensor where the force sensor has a level of vertical movement.  The limitation is unclear as to whether “is constrained against movement in the vertical direction” is to the overall sensor as secured or whether the limitation constrains the function of the sensor to perform measuring without vertical movement.

Claims 15 & 16 recite respective limitations of “wherein the lever assembly is further configured such that the collective lever force magnitude is a multiple of a weight force magnitude of the weight force” and “wherein the lever assembly is further configured such that the collective lever force magnitude is a fraction of a weight force magnitude of the weight force” which is a functional description of the lever assembly without any citation of what is required structurally to provide the function.  Examiner interprets Claim 16 to be a functional description of ara balanced first class lever where the collective forces are less than the upwards measure weight of the fulcrum.  Examiner interprets Claim 15 to be an offset first class lever when the upwards fulcrum is less than the uneven forces of the collective lever is greater than the upward force of weight at the point of the fulcrum.  

Claim 17 recites the limitation “upon a force being applied to the measurement area in a substantially vertical direction, a net moment realized by the receiving tray is at least substantially zero”, which is unclear as zeroing a scale occurs by a controller as a processing step while the scale is unloaded. The limitation states a function of the receiving tray while loaded without indication of the structural requirement needed to meet “a net moment realized by the receiving tray is at least substantially zero”.  Examiner interprets the requirement to mean either  among a plurality of force sensors a controller adjusts the  net moment between the sensors to  zero at the beginning of measuring a load or that the lever assembly structure of the levers each provide leverage ratios that are identical in support of the receiving tray. 
All dependent claims are rejected for their dependence on a rejected base claim.
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6 & 18-20 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Williamson (US 20060207805: “Williamson”).

Claim 1.   Williamson discloses a weight measurement device (Fig. 3; weighing scale 20)[Abstract] comprising: a housing (Fig. 3: Bottom platform 38); a receiving tray (Fig. 1:  platform 34); a lever assembly (Fig. 3: lever assembly 40) configured to receive a weight force [0027:  the lever assembly 40 receives and supports the platform 34. When an object is placed upon the platform cover 22, the load is distributed through the lever assembly] from the receiving tray (Fig. 1:  platform 34); and generate a collective lever force [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32] corresponding to the weight force [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42], the lever assembly (Fig. 3: lever assembly 40)  comprising a plurality of levers (Fig. 3: v-shaped levers 44, 46 each with a pair of distal lever arms) [0028:  The levers 44, 46 are each illustrated formed in a general V-shape], wherein each lever of the plurality of levers (Fig. 3: v-shaped levers 44, 46 each with a pair of distal lever arms) is at least substantially fixed to the housing (Fig. 3: Bottom platform 38); at a first lever location (Fig.3: 68 connected to 42 fastened to housing 38) [0030:  the weight sensing mechanism 42 to receive the load from the lever assembly 40 at a central region 68 of the platform bottom portion 38] and configured to receive a partial weight force [0027:  the lever assembly 40 receives and supports the platform 34. When an object is placed upon the platform cover 22, the load is distributed through the lever assembly] from the receiving tray (Fig. 1:  platform 34) at a second lever location (Fig. 3: Each lever 44, 46 includes a pair of distal ends labeled 56, 58, 60 and 62) [0030:  The levers 44, 46 receive a load from the platform 34 and consequently distribute that load to the lever intermediate regions 64, 66 as each lever 44, 46 pivots about the associated corner bearings 56, 58, 60, 62]; and a force sensor (Fig. 2:  strain gauge 136) [0042:   the weight sensing mechanism 42 illustrated includes a load cell. The load cell includes a cantilevered beam 134 that is fastened to the platform bottom portion 38. The load cell includes a strain gauge 136 for measuring the strain of the beam 134]; configured to generate force sensor data [0043:  The strain gauge 136 provides a signal of measurement to an electronic circuit board 138. The electronic circuit board 138 is affixed to the base adjacent to the display 32. The electronic circuit board 138 interprets the signal from the strain gauge 136 and provides a numerical indication of the measurement upon the display 32] based at least in part on the collective lever [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32] wherein the force sensor (Fig. 3: strain gauge 136) is configured to define a fulcrum point along each of the plurality of levers [0037:  the lever assembly 40 causing the levers 44, 46 to each pivot about the associated corner bearings 56, 58, 60, 62 thereby providing a load to the weight sensing mechanism 42. In other words, the platform 34 translates relative to the corner bearing holders 82, 84, 86, 88 and the translation is resisted by the weight sensing mechanism 42, which consequently measures the applied weight]. 
 
Claim 2. Dependent on the apparatus of claim 1. Williamson further discloses (Fig. 2: receiving dish) the collective lever force [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32] comprises a point force (Fig. 3: 68) [0030: This two lever design permits the weight sensing mechanism 42 to receive the load from the lever assembly 40 at a central region 68 of the platform bottom portion 38]; and wherein the force sensor data corresponds at least in part to the object weight of the at least one object [0037:  the lever assembly 40 causing the levers 44, 46 to each pivot about the associated corner bearings 56, 58, 60, 62 thereby providing a load to the weight sensing mechanism 42. In other words, the platform 34 translates relative to the corner bearing holders 82, 84, 86, 88 and the translation is resisted by the weight sensing mechanism 42, which consequently measures the applied weight]. 

Claim 4. Dependent on the apparatus of claim 1. Williamson further discloses a controller (Fig. 3: 138 electronic circuit board with processing) [0043:  the electronic circuit board 138 interprets the signal from the strain gauge 136 and provides a numerical indication of the measurement upon the display 32] configured to generate weight measurement data [0043:  The strain gauge 136 provides a signal of measurement to an electronic circuit board 138. The electronic circuit board 138 is affixed to the base adjacent to the display 32. The electronic circuit board 138 interprets the signal from the strain gauge 136 and provides a numerical indication of the measurement upon the display 32] based at least in part on the force sensor data (Fig. 2:  strain gauge 136)  [0043], wherein the weight measurement data [0043:  The strain gauge 136 provides a signal of measurement to an electronic circuit board 138. The electronic circuit board 138 is affixed to the base adjacent to the display 32. The electronic circuit board 138 interprets the signal from the strain gauge 136 and provides a numerical indication of the measurement upon the display 32] corresponds at least in part to the object weight of the at least one object [0027: provides details of processing] [0043].  

Claim 6. Dependent on the apparatus of claim 1. Williamson further discloses the plurality of levers comprises at least three levers (Fig. 3 has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54)[0028: The levers 44, 46 are each illustrated formed in a general V-shape. Each lever 44, 46 includes a pair of distal ends labeled 48, 50, 52 and 54].  
 
Claim 18. Dependent on the apparatus of claim 1. Williamson further discloses a user interface portion (Fig. 1: display 32), the user interface portion (Fig. 1: display 32) comprising a user interface display (Fig. 1: display 32) configured to display weight measurement data [0027:  The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32].

Claim 19. Dependent on the apparatus of claim 1. Williamson further discloses the receiving tray (Fig. 1:  platform 34) is configured to receive the at least one object [0027: the lever assembly 40 receives and supports the platform 34], the at least one object [0027:  scale user] being defined at least in part by the object weight [0027], wherein the receiving tray (Fig. 1:  platform 34) is further configured to receive the weight force corresponding to the object weight from the at least one object [0027: the lever assembly 40 receives and supports the platform 34. When an object is placed upon the platform cover 22, the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42].  

Claim 20. Williamson discloses a method of generating weight measurement data [0043:  The strain gauge 136 provides a signal of measurement to an electronic circuit board 138. The electronic circuit board 138 is affixed to the base adjacent to the display 32. The electronic circuit board 138 interprets the signal from the strain gauge 136 and provides a numerical indication of the measurement upon the display 32] corresponding to one or more objects [Abstract], the method comprising: receiving a weight force [0027:  the lever assembly 40 receives and supports the platform 34. When an object is placed upon the platform cover 22, the load is distributed through the lever assembly]  corresponding to an object weight [0030:  This two lever design permits the weight sensing mechanism 42 to receive the load from the lever assembly 40 at a central region 68 of the platform bottom portion 38] generated by one or more objects [0006:  Each flat lever is associated with a strain gauge for collectively measuring the weight of the user thereon] at a receiving tray (Fig. 1:  platform 34); transmitting the weight force [0027:  the lever assembly 40 receives and supports the platform 34. When an object is placed upon the platform cover 22, the load is distributed through the lever assembly] to a lever assembly (Fig. 3: lever assembly 40) operatively connected to the receiving tray (Fig. 1:  platform 34);  the lever assembly (Fig. 3: lever assembly 40) comprising a plurality of levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54), wherein each of the plurality of levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54) comprises a first lever location (Fig.3: 68 connected to 42 fastened to housing 38) [0030:  the weight sensing mechanism 42 to receive the load from the lever assembly 40 at a central region 68 of the platform bottom portion 38] comprising an at least substantially fixed configuration and second lever location (Fig. 3: Each lever 44, 46 includes a pair of distal ends labeled 56, 58, 60 and 62) [0030:  The levers 44, 46 receive a load from the platform 34 and consequently distribute that load to the lever intermediate regions 64, 66 as each lever 44, 46 pivots about the associated corner bearings 56, 58, 60, 62]; engaged with the receiving tray (Fig. 1:  platform 34); generating a collective lever force [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32] based at least in part on a configuration of the plurality of levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54) of the lever assembly (Fig. 3: lever assembly 40), the collective lever force [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32] corresponding at least in part to the weight force [0027]; transmitting the collective lever force [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32] to a force sensor (Fig. 3: 42 load cell 136 strain gauge) operatively connected to the lever assembly [0029:  the lever intermediate regions 64, 66 collectively cooperate with the weight sensing mechanism 42]; generating force sensor data based at least in part on the collective lever force [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32] received by the force sensor [0029:  the lever intermediate regions 64, 66 collectively cooperate with the weight sensing mechanism 42. As illustrated, in an unloaded condition of the lever assembly 40, the intermediate region 64, 66 of the levers 44, 46 are hung onto the weight sensing mechanism 42]; and generating weight measurement data [0043:  The strain gauge 136 provides a signal of measurement to an electronic circuit board 138. The electronic circuit board 138 is affixed to the base adjacent to the display 32. The electronic circuit board 138 interprets the signal from the strain gauge 136 and provides a numerical indication of the measurement upon the display 32] based at least in part on the force sensor data, wherein the weight measurement data [0043:  The strain gauge 136 provides a signal of measurement to an electronic circuit board 138. The electronic circuit board 138 is affixed to the base adjacent to the display 32. The electronic circuit board 138 interprets the signal from the strain gauge 136 and provides a numerical indication of the measurement upon the display 32] comprises the object weight of the at least one object [0027].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12-16 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 20060207805: “Williamson”) in view of Hanson (US 4139070: “Hanson”). 
 
 
Claim 3. Dependent on the apparatus of claim 1.  Williamson further discloses the collective lever force [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32] is based at least in part on a sum of partial lever forces transmitted from each of the plurality of levers [0037:  the lever assembly 40 by each platform slot 104, 106, 108, 110 receiving the corresponding load receiving notch 74, 76. Thus, as an object or a user is received upon the platform 34 or platform cover 22, the associated load is distributed from the platform 34 to the lever assembly 40 causing the levers 44, 46 to each pivot about the associated corner bearings 56, 58, 60, 62 thereby providing a load to the weight sensing mechanism 42. In other words.  Williamson does not explicitly disclose:
the lever assembly is further configured such that the collective lever force magnitude is a multiple of a weight force magnitude of the weight force.

Hanson teaches designing a lever assembly  (Fig. 1: 22b, 23b, 24 & 28) with a collective lever force magnitude that is a multiple of a weight force magnitude of the weight force [Col. 2 lines 50-67: the small platform and the load cell have a capacity of 50 pounds, the lever ratio is 20:1. In another preferred embodiment, the small platform and load cell have a capacity of 100 pounds, the lever ratio is 50:1].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hanson’s designing of a lever ratio within a given platform area as motivation to optimize Williamson’s lever assembly to handle a particular weight capacity in a specified platform area  because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device to meet precision weight tolerances within a known weight measuring range [Hanson Col. 2 lines 50-67].



Claims 12 & 13. Dependent on the apparatus of claim 1. Williamson does not explicitly disclose:

each of the plurality of levers comprises a lever ratio defined at least in part by a ratio of a total lever length to a lever fulcrum length and the collective lever force comprises a product of the lever ratio and a weight force magnitude of the weight force.  

Hanson teaches each of the plurality of levers (Fig. 1: 22b, 23b, 24 & 28) a lever ratio defined at least in part by a ratio of a total lever length to a lever fulcrum length and the collective lever force comprises a product of the lever ratio and a weight force magnitude of the weight force [Col. 2 lines 50-67: the small platform and the load cell have a capacity of 50 pounds, the lever ratio is 20:1. In another preferred embodiment, the small platform and load cell have a capacity of 100 pounds, the lever ratio is 50:1].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hanson’s designing of a lever ratio within a given platform area as motivation to optimize Williamson’s lever assembly to handle a particular weight capacity in a specified platform area  because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device to meet precision weight tolerances within a known weight measuring range [Hanson Col. 2 lines 50-67].

Claim 14. Dependent on the apparatus of claim 13. Williamson further discloses the lever (Fig. 3: lever assembly 40) fulcrum length comprises a distance between the first lever end and the fulcrum point, and the lever ratio of each of the plurality of levers is at least substantially equal [0030:  the levers 44, 46 may be identical [ratios would be the same if they are identical] to one another to facilitate even load distribution and minimize manufacturing processes and product components, thereby resulting in a cost effective and efficient lever assembly 40].
Claim 15. Dependent on the apparatus of claim 1.  Williamson does not explicitly disclose:
 the collective lever force is defined at least in part by a collective lever force magnitude, and wherein the lever assembly is further configured such that the collective lever force magnitude is a multiple of a weight force magnitude of the weight force.

Hanson teaches established rules of leverage where the collective lever force is defined at least in part by a collective lever force magnitude (receiving tray  16) with lever assembly (21 even centered levers) , and wherein the lever assembly is further configured such that the collective lever force magnitude is a multiple of a weight force magnitude of the weight force   when the leverage is equal or  [Col. 2 lines 50-67: the loads on platform 16 are applied directly to the load cell and the lever ratio of platform where the upwards fulcrum is a multiple of the nearly net zero centered levers]     

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hanson’s designing of a lever ratio to maximize weighing capacity within a given platform area as motivation to optimize Williamson’s lever assembly to handle a particular weight capacity because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device within required weight tolerance for given weight ranges [Hanson Col. 2 lines 50-67].

Claim 16. Dependent on the apparatus of claim 1. Williamson further discloses the collective lever force [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32] is defined at least in part by a collective lever force magnitude [0027:  the load is distributed through the lever assembly 40 to an underlying support surface and to the weight sensing mechanism 42. The weight of the user is measured by the weight sensing mechanism 42 and the measurement is conveyed to the display 32].  
Williamson does not explicitly disclose:
the lever assembly is further configured such that the collective lever force magnitude is a fraction of a weight force magnitude of the weight force.  


Hanson teaches established rules of leverage where a collective lever force magnitude (platform 12 with offset levers 23, 24 & 28) is a fraction of a weight force magnitude of the weight force [Col. 2 lines 50-67: Since the forces produced at the load cell by loads on platform 12 are reduced by the lever ratio of the system, whereas the loads on platform 16 are applied directly to the load cell, platform 12 has a larger load handling capacity than platform 16].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hanson’s designing of a lever ratio to maximize weighing capacity within a given platform area as motivation to optimize Williamson’s lever assembly to handle a particular weight capacity because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device within required weight tolerance for given weight ranges [Hanson Col. 2 lines 50-67].

Claims 5, 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 20060207805: “Williamson”) in view of Bradley (US 20100307839: “Bradley”).  
 
Claim 5. Dependent on the apparatus of claim 4. Williamson does not explicitly disclose:
the controller is further configured to generate inventory measurement data based at least in part on the weight measurement data, wherein the inventory measurement data comprises an object count.


Bradley teaches a counting scale can total the number of common articles transferred relative to the counting scale [Abstract].  Bradley further teaches a controller (Fig. 3: 118 microprocessor) is further configured to generate inventory measurement data [0044: Referring to FIG. 2A, the previously mentioned processing device is shown as microcontroller 118. Using programming contained in memory 218 microcontroller 118 can calculate a count based on weight measurements. Memory 218 may also store during runtime, intermediate weight values, final weight values, etc] based at least in part on the weight measurement data [0044: Using programming contained in memory 218 microcontroller 118 can calculate a count based on weight measurements. Memory 218 may also store during runtime, intermediate weight values, final weight values, etc], wherein the inventory measurement data comprises an object count [0055:  which typically provides access to a database of patients, their insurers, prescriptions filled and about to be filled, medication inventory, etc. A count supplied from modem 234 is received by remote system 236 and is used to drive a printer (not shown) in order to automatically prepare a label for the patient's retail container].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bradley’s processing in a scale to provide and track for inventory based on weight measurements as processing to add to Williamson’s, as modified weight processing because calculating and tracking inventory count expands the commercial use of the scale to inexpensively weigh and count a plurality of trackable objects [Bradley 0022]. 


Claims 23 & 24. Dependent on the method of claim 20. Williamson does not explicitly disclose:

generating inventory measurement data based at least in part on the weight measurement data, wherein the inventory measurement data comprises an object count and receiving user input comprising a user selection of a designated object type corresponding to a known object type of the one or more objects associated with the object weight.

Bradley teaches a counting scale can total the number of common articles transferred relative to the counting scale [Abstract].  Bradley further teaches generating inventory measurement data based at least in part on the weight measurement data [0044: Using programming contained in memory 218 microcontroller 118 can calculate a count based on weight measurements. Memory 218 may also store during runtime, intermediate weight values, final weight values, etc], wherein the inventory measurement data comprises an object count [0044] and receiving user input comprising a user selection [0024:  the system can process each set of weighings by dividing each of the weighings of the set by a series of proposed counts to obtain a series of prospective unit weights. This produces a series of prospective unit weights for the first weighing, a series of prospective unit weights for the second weighing, third weighing, and so forth] of a designated object type corresponding to a known object type of the one or more objects associated with the object weight [0024:  the system can process each set of weighings by dividing each of the weighings of the set by a series of proposed counts to obtain a series of prospective unit weights. This produces a series of prospective unit weights for the first weighing, a series of prospective unit weights for the second weighing, third weighing, and so forth].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bradley’s processing in a scale to provide and track for inventory based on weight measurements as processing to add to Williamson’s, as modified weight processing because calculating and tracking inventory count expands the commercial use of the scale to inexpensively weigh and count a plurality of trackable objects [Bradley 0022]. 
Claims 7-8, 11 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 20060207805: “Williamson”) in view of Schneider (US 5373116: “Schneider”).  

Claim 7. Dependent on the apparatus of claim 1. Williamson further discloses each of the plurality of levers (Fig. 3 has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54) extends along a respective horizontal plane (Fig. 3 has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54 all levers extend in the horizontal direction)  across at least a portion of an internal housing portion (Fig. 3: housing 38) defined by the housing (Fig. 3: housing 38), and wherein a portion of each of the plurality of levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54) extends through a vertical lever alignment axis (Fig. 3: 44 & 46 vertically aligned at clip150)[0045:  A retaining clip 150 is provided for retaining the cooperation of the first lever 44, the second lever 46 and the beam 134].
Williamson does not explicitly disclose:
such that the plurality of levers is arranged in a vertical stack configuration.
 
Schneider teaches a vertical lever alignment axis (Fig. 1:  13 swivel bearing) such that the plurality of levers is arranged in a vertical stack configuration (Fig. 1: swivel bearing connects the levers in an overlapping vertical axis)[Col. 3 lines 8-11: The yoke 11 has ends each of which is provided with a swivel bearing 13. The ends 15 of arms 39 of two U-shaped levers 17 serving as frames are swingably fastened in the swivel bearings 13].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Schneider’s swivel bearing to connect the lever arms in a vertical lever alignment as an arrangement for Williamson’s weighing levers because the swivel bearing arrangement concentrates the fulcrum action of the levers into a single point increasing the accuracy of the weight measurement [Schneider Col. 1 lines 42-67].

Claim 8. Dependent on the apparatus of claim 7. Williamson further discloses the plurality of levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54) are evenly distributed about the vertical lever alignment axis (Fig. 3: 44 & 46 vertically aligned at clip 150)[0045:  A retaining clip 150 is provided for retaining the cooperation of the first lever 44, the second lever 46 and the beam 134] such that each angular distance between adjacent levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54) of the plurality of levers (Fig. 3: 44 & 46 vertically aligned at clip 150)[0045:  A retaining clip 150 is provided for retaining the cooperation of the first lever 44, the second lever 46 and the beam 134]. is at least substantially the same (Fig. 3: angle theta 80⁰  in vertical adjacent angles with 100⁰in horizontal adjacent angles) [0044: The multiple bends provided in the forming operation of the levers 44, 46 provide each lever 44, 46 with a central portion 142, 144 that are each oriented generally perpendicular to a line that bisects an included angle formed by each of the levers 44, 46. The line is illustrated and labeled by numeral 146 in FIG. 3. The included angle is labeled .theta., which for example may be eighty degrees].

 Claim 11. Dependent on the apparatus of claim 1. Williamson does not explicitly disclose: 
a receiving tray stop configured to at least partially restrict a range of motion of the receiving tray.  

Schneider teaches a receiving tray stop (Fig. 5: stop 47) configured to at least partially restrict a range of motion of the receiving tray (Fig. 1:  weighing dish 9)[Col. 4 lines 15-25: a stop pedestal 47, shown in FIG. 5, which is mounted in the area of the dampening elements 45 and is placed either directly on the bottom 49 of the housing 1 or is integral component thereon. An elastic buffer 51 may be placed on the upper surface of the pedestal 47 for dampening the impact of the lever 17]. If the pedestal 47 is mounted directly above the legs 53 of the balance 3, the excess load can be introduced directly onto the support surface for the balance].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Schneider’s stop for overshock protection placed on the housing to reduce movement of the receiving tray as a feature to add to Williamson’s housing because providing overshock protection increases the reliability of the scale  by protecting the device from overshock  by deflecting the excess shock from the load directly into the housing bottom or legs attached to the housing bottom [Abstract].

Claim 21. Dependent on the method of claim 20.  Williamson further discloses the plurality of levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54), is configured such that each of the plurality of levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54), extends along a respective horizontal plane (Fig. 3: lever assembly 40 extends in horizontal plane defined by housing 38)  and through a vertical lever alignment axis (Fig. 3: 44 & 46 vertically aligned at clip 150)[0045:  A retaining clip 150 is provided for retaining the cooperation of the first lever 44, the second lever 46 and the beam 134].
Williamson does not explicitly disclose:
through a vertical lever alignment axis such that the plurality of levers is arranged in a vertical stack configuration.  

Schneider teaches a vertical lever alignment axis (Fig. 1:  13 swivel bearing) such that the plurality of levers is arranged in a vertical stack configuration (Fig. 1: swivel bearing connects the levers in an overlapping vertical axis)[Col. 3 lines 8-11: The yoke 11 has ends each of which is provided with a swivel bearing 13. The ends 15 of arms 39 of two U-shaped levers 17 serving as frames are swingably fastened in the swivel bearings 13].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Schneider’s swivel bearing to connect the lever arms in a vertical lever alignment as an arrangement for Williamson’s weighing levers because the swivel bearing arrangement concentrates the fulcrum action of the levers into a single point increasing the accuracy of the weight measurement [Schneider Col. 1 lines 42-67].
Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 20060207805: “Williamson”) in view of Knothe (US 4276949: “Knothe”).  


Claim 9. Dependent on the apparatus of claim 1.  Williamson further discloses the force sensor (Fig. 2:  strain gauge 136) is at least substantially aligned with the vertical lever alignment axis (Fig. 3: 44 & 46 vertically aligned at clip 150)[0045:  A retaining clip 150 is provided for retaining the cooperation of the first lever 44, the second lever 46 and the beam 134] such that the fulcrum point of each of the plurality of levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54), is at least substantially aligned with the vertical lever alignment axis (Fig. 3: 44 & 46 vertically aligned at clip 150)[0045:  A retaining clip 150 is provided for retaining the cooperation of the first lever 44, the second lever 46 and the beam 134] and a force sensor [0042:  The load cell includes a cantilevered beam 134 that is fastened to the platform bottom portion 38. The load cell includes a strain gauge 136 for measuring the strain of the beam 134. Of course, the invention contemplates any weight sensing mechanism for utilization with the lever assembly 40 of the present invention].
Williamson does not explicitly disclose:
the force sensor is constrained against movement in the vertical direction.
  
Knothe teaches a force sensor (Fig. 5: coils 5 & 6) that is constrained against movement in the vertical direction [Col. 2 lines 25-45:   Each compensating coil 5, 6 is a constituent of an electric automatic control circuit which in a known manner compensates for the force transferred by the associated lever 1 or 2 and thus retains the lever in its zero position. Since the magnitude of the force transferred by the individual lever 1 or 2 depends on the position of the load in the load scale, the counterforce produced by the current in each compensating coil 5 or 6 depends also on the position of the load on load scale 3. Only the sum of the two currents in the compensating coils 5 and 6 results in the load-proportional measuring signal]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knothe’s compensating coil load sensor as a force sensor for Williams lever assembly weight measurement because the measuring direct force from the lever assembly rather than through indirect cantilevers improves the accuracy of the weight measurement by eliminating cantilever vibration and temperature sensitivity [Col. 3 lines 20-30 Knothe]. 

Claim 10. Dependent on the apparatus of claim 9. Williamson further discloses the lever assembly (Fig. 3: lever assembly 40) further comprises a lever alignment component (Fig.3:  corner bearing holder 82, 84 (detail fig. 5), 86, 88)[0034:  Each corner bearing holder 82, 84, 86, 88 may include a contact pad for engaging the underlying surface. The corner bearing holders 82, 84, 86, 88 collectively provide a support base for the scale 20 by supporting the lever assembly 40 and consequently the platform 34] configured to at least partially constrain against movement [0034:  Each corner bearing 56, 58, 60, 62 rests within a corner bearing holder which are illustrated in FIG. 3 and labeled with numerals 82, 84, 86 and 88. Referring again to FIG. 5, the second corner bearing holder 84 is a U-shaped bracket that includes a pair of slots 90, 92 formed therethrough for receiving the second corner bearing 58] of each of the plurality of levers (Fig. 3: has two v shaped levers 44 & 46 each with two lever arms 48, 50, 52 and 54) so as to prevent the lever alignment axis from shifting in either a lateral direction or an angular direction [0034:  Each corner bearing 56, 58, 60, 62 rests within a corner bearing holder which are illustrated in FIG. 3 and labeled with numerals 82, 84, 86 and 88. Referring again to FIG. 5, the second corner bearing holder 84 is a U-shaped bracket (e.g. bracket with walls that prevent lateral or angular direction) that includes a pair of slots 90, 92 formed therethrough for receiving the second corner bearing 58]. 
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in in view of Hanson and in further view of Borchard  (US 4738324:  “Borchard”).

Claim 22. Dependent on the method of claim 20. Williamson further discloses generating weight measurement data [0043:  The strain gauge 136 provides a signal of measurement to an electronic circuit board 138. The electronic circuit board 138 is affixed to the base adjacent to the display 32. The electronic circuit board 138 interprets the signal from the strain gauge 136 and provides a numerical indication of the measurement upon the display 32] based at least in part on the force sensor data [0043:  The strain gauge 136 provides a signal of measurement to an electronic circuit board 138. The electronic circuit board 138 is affixed to the base adjacent to the display 32. The electronic circuit board 138 interprets the signal from the strain gauge 136 and provides a numerical indication of the measurement upon the display 32].
Williamson does not explicitly disclose:
1)The force sensor data comprises applying one or more compensation factors to the generated weight measurement data to account for one or more of ambient conditions associated with the ambient environment 
2) a multiplication factor realized by the force sensor data based at least in part on the configuration of the lever assembly. 

With regard to 1) Borchard teaches the force sensor data [Col. 2 lines 30-42: w = force sensor data calculations] comprises applying one or more compensation factors [Col. 2 lines 42-49: SPAN=compensation for temperature drift and leveling] to the generated weight measurement data  [Col. 2 lines 30-42: w = force sensor data calculations] to account for one or more of ambient conditions associated with the ambient environment  [Col. 2 lines 42-49: SPAN=compensation for temperature drift and leveling]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Borchard’s temperature and leveling sensors along with compensation weight processing with William’s scale and weight processing because compensating for temperature and leveling variables increases the accuracy of the device to process precision weight measurements by eliminating error inducing temperature changes and scale position [Borchard lines 32-40].

With regard to 2)  Hanson teaches each of the plurality of levers (Fig. 1: 22b, 23b, 24 & 28) a multiplication factor realized by the force sensor data based at least in part on the configuration of the lever assembly force [Col. 2 lines 50-67: the small platform and the load cell have a capacity of 50 pounds, the lever ratio is 20:1. In another preferred embodiment, the small platform and load cell have a capacity of 100 pounds, the lever ratio is 50:1].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hanson’s designing of a lever ratio within a given platform that will accurately handle a particular weight capacity as motivation to design Williamson’s lever assembly to handle a particular weight capacity because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device [Hanson Col. 2 lines 50-67].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 20060207805: “Williamson”) in view of Carningan (US 4493220: “Carningan”).  

Claim 17. Dependent on the apparatus of claim 1. Williamson further discloses each of the plurality of levers (Fig. 3: lever assembly 40) comprises a lever tray interfaces [0030: The levers 44, 46 receive a load from the platform 34 and consequently distribute that load to the lever intermediate regions 64, 66 as each lever 44, 46 pivots about the associated corner bearings 56, 58, 60, 62. This two lever design permits the weight sensing mechanism 42 to receive the load from the lever assembly 40 at a central region 68 of the platform bottom portion 38] disposed about the second lever end [0028:  Each lever 44, 46 includes a pair of distal ends labeled 48, 50, 52 and 54. Each of these lever ends 48, 50, 52 and 54 cooperate with a corresponding fulcrum provided by the lever assembly 40. These fulcrums are provided, for example, by an array of corner bearings labeled by numerals 56, 58, 60 and 62] and configured to engage the receiving tray (Fig. 1:  platform 34) so as to define at least a portion of a measurement area perimeter (Fig. 1:  platform 34) configured to define an outer boundary of a measurement area [0036:  A portion of the platform 34 is illustrated fragmented in FIG. 5. The platform top portion 37 includes a downwardly depending rim 102 formed peripherally thereabout] of the receiving tray (Fig. 1:  platform 34), wherein the weight measurement device (Fig. 1:  scale 20) is configured such that, upon a force [0027] being applied to the measurement area in a substantially vertical direction [0010:  A weight sensing mechanism is coupled to the levers and a platform is supported upon the levers for imparting a load from the platform, through the levers to the weight sensing mechanism]. Williamson further discloses a physical construction that balances the load [0030: Thus, the levers 44, 46 may be identical to one another to facilitate even load distribution and minimize manufacturing processes and product components, thereby resulting in a cost effective and efficient lever assembly 40].
Williamson does not explicitly disclose:
a net moment realized by the receiving tray is at least substantially zero.

Carignan teaches when multiple strain gauges (Figs. 6 & 7 two load cells with strain gauges) are used a circuit of a wheatstone bridge (Fig. 5) is provided to create a net moment by the receiving tray (12) is at least substantially zero [Col. 2 lines 21-32].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Carignan’s balancing circuit for multiple strain gages on a load cell or multiple load cells with Williamson’s load cell configured with multiple strain gauges because zeroing the net moment of the strain gages improves the weight measurements by eliminating error inducing structural or environmental differences in strain gages [Col. 3 lines 29-35:  Carningan].

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 4819750  
Carnevale; Francesco L.
Centralized weighing levers in a bathroom scale
US 4738324 
Borchard; John S.
Levers in scale with central load cell
US 3831687 
Maffia; Doro et al.
Levers in bathroom scale with offset load cell
US 4458770  
BUCCI G
Levers in scale with forked separators
US 4738324 
BORCHARD J S
Levers in scale with central load cell
US 4819750  
CARNEVALE F L
Levers centralized in scale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856